Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 4/22/2022.
The application has been amended as follows: 

4. (Currently Amended) The method according to claim 1, wherein each of said sequences comprises a verification step that the gesture being performed has ended, said verification step  comprising evaluation of a unitary current phase or detection of an external disturbance.

15. (Currently Amended) A wearable robot to be worn by a user, comprising control means and sensor means adapted to measure a motion variable in a discrete gesture of said user, wherein: a motor primitive library is recorded in said control means for a corresponding plurality of possible discrete gestures, each motor primitive comprising an array of predetermined values for the motion variable in the performance of the relative gesture, sampled as a function of a non-dimensional phase of said gesture; and wherein said control means are configured to iteratively execute, as one of said discrete gesture is performed by the user, sequences of control steps, each sequence comprising the steps of: receiving by said sensor means a measured current value of said variable; retrieving an error by comparison of said current value and an estimated value of the variable obtained at the previous sequence; on the basis of said error and of a normalization of the current value of the motion variable, updating the motor primitive of the gesture being performed, and retrieving from said normalization and from said updated motor primitive a current phase of the gesture being performed; on the basis of said current phase, and of a predetermined dynamic model function of said phase, obtaining said estimated value of the motion variable at the subsequent sequence, to be used to retrieve said error; and on the basis of said current phase, making use of said primitive or of said predetermined dynamic model, retrieving a predictive value of said motion variable in a determined subsequent time or phase period; wherein said control means are configured to execute, in each of said sequences, a verification step that the gesture being performed has ended, said verification step  comprising evaluation of a unitary current phase or detection of an external disturbance.

22. (Cancelled.)

23. (Cancelled.)


	Allowable Subject Matter
Claims 1-5, 7-16, 18-21 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of (Claims 1, 12, 15) on the basis of said current phase, and of a predetermined dynamic model function of said phase, obtaining said estimated value of the motion variable at the subsequent sequence, to be used to retrieve said error; [[-]]on the basis of said current phase, making use of said primitive or of said predetermined dynamic model, retrieving a predictive value of said motion variable in a determined subsequent time or phase period, wherein said motion variable is a motion variable of a mobile joint of said wearable of robot, said dynamic model being a model of the dynamic behavior of said mobile joint.

As dependent claims 2-5, 7-11, 13-14, 16, 18-21 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
4/22/2022